Citation Nr: 0323140	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-11 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel

REMAND

The veteran had active service from August 1962 to August 
1965.  Initially, the Board of Veterans' Appeals (Board) 
observes that the veteran has submitted a November 2002 
application to reopen his claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  It 
appears that the RO has not had an opportunity to act upon 
the application. The Board finds that the issue of service 
connection for PTSD is inextricably intertwined with the 
certified issue of the veteran's entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in 
the first instance.  

A determination has been made that additional action is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the Regional Office (RO) for the following 
action: 

1.  The RO should request that the 
veteran's Department of Veterans Affairs 
vocational rehabilitation file be 
associated with his claims files.  

2.  The RO should then formally 
adjudicate the issue of whether new and 
material evidence has been received to 
reopen the veteran's entitlement to 
service connection for PTSD.  The veteran 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to that issue.  

3.  The RO should then readjudicate the 
issue of the veteran's entitlement to a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. Hutcheson
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


